Citation Nr: 1030917	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  08-22 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for thoracolumbar strain 
with degenerative changes.

2.  Entitlement to service connection for degenerative joint 
disease of the left hip, including as secondary to service-
connected thoracolumbar strain with degenerative changes.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from January 1958 to January 1961.  

This matter is before the Board of Veterans' Appeals (Board) of 
the Department of Veterans Affairs (VA) on appeal from a January 
2006 rating determination by the above Regional Office (RO).  
This case was previously before the Board in May 2009 and 
Remanded for additional development and readjudication.  In April 
2010, the Veteran testified at the RO, before the undersigned 
Veterans Law Judge.  A transcript is of record.  


FINDINGS OF FACT

1.  The Veteran's in-service back pain was acute and transitory 
and a continuing disability was not then present.  A chronic back 
disorder including thoracolumbar strain with degenerative changes 
is not shown to have developed as a result of an established 
event, injury, or disease during service.

2.  The Veteran's left hip degenerative joint disease was not 
present in service or for many years thereafter, and changes is 
not shown to have developed as a result of an established event, 
injury, or disease during service or any service-connected 
disability.




CONCLUSIONS OF LAW

1.  A thoracolumbar spine disorder to include degenerative 
changes was not incurred in or aggravated by service and cannot 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

2.  Left hip degenerative joint disease, was not incurred in or 
aggravated by service, cannot be presumed to have been incurred 
in service, and is not shown to be due to, the result of, or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Statutes and Regulations for Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where 
there is a chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) medical 
or, in certain circumstances lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997); Hickson v. West, 12 Vet. App. 
247, 253 (lay evidence of in-service incurrence is sufficient in 
some circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

As pertinent in this matter, disability which is proximately due 
to or the result of a service-connected disease or injury shall 
be service connected.   38 C.F.R. § 3.310 (2009).  When 
aggravation of a veteran's non-service connected disability is 
proximately due to or the result of a service-connected disease 
or injury, it too shall be service connected to the extent of the 
aggravation.   See Allen v. Brown, 7 Vet. App. 439, 446 (1995) 
(en banc).  The Board notes that effective October 10, 2006, 38 
C.F.R. § 3.310 was amended.  However, based upon the facts in 
this case, the regulatory change does not adversely impact the 
outcome of the appeal.

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the claim.  
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


Factual Background and Analysis

STRs fail to reveal any significant back complaints other than in 
January 1960 when the Veteran was treated for complaints of back 
pain of 5 days duration treated conservatively with hot soaks and 
restriction from lifting.  It appears that the episode was acute 
in nature and had resolved with treatment and without extended 
follow-up.  This entry did not address any left hip complaints 
and none were made.  At separation in December 1960, given the 
opportunity to identify any additional history or symptoms 
associated with the claimed in-service back complaints, the 
Veteran did not indicate any specific injuries and none are 
documented.  Clinical evaluation of the spine and lower 
extremities were within normal limits with no pertinent 
abnormalities noted.  

The paucity of evidence of in-service incurrence is not, however, 
the only shortcoming in this claim, as there are no medical 
records immediately after service contain diagnoses of any 
pertinent disability.  The claims folder is devoid of any 
treatment records or other medical documents pertaining to his 
claimed back disorder until an October 1998 radiologic report, 
which showed mild to moderate degenerative disc disease at L1-2-3 
and mild degenerative disc disease at T11-12.  There was a 
suspected healed compression fracture at L2.  Other records 
indicate the Veteran had given a history of back pain beginning 
in the fall of 1998, which he attributed to chronic injuries over 
time, exertion, and working.  In April 2001, the Veteran sought 
additional treatment for left hip and lower back pain, which he 
stated had its onset 2-1/2 years prior.  He did not relate any 
specific trauma, but did relate that he had been in the 
construction field most of his life and, as a roofer for a number 
of years, sat on his left buttock while working.  The clinical 
impression was SI (sacroiliac) strain with associated SI somatic 
dysfunction and possible degenerative joint disease in the left 
hip.  X-rays of the left hip taken in 2004 show severe 
degenerative arthritic changes.  At no time did the Veteran 
mention any in-service back injury or associated residuals.  

In November 2005, the Veteran underwent VA examination to 
determine the nature and extent of any back disorder and to 
obtain an opinion as to its etiology.  It was at this time that 
the Veteran first reported that he injured his low back during a 
tug-o-war game during service.  The examiner noted that according 
to military records, the Veteran was in fact seen on one occasion 
with a history of low back pain for 5 days, which was treated 
conservatively.  The Veteran's degenerative joint disease of the 
hip was also noted, but he did not recall any specific injury in 
the military.  The clinical impression was chronic lumbar strain 
superimposed on degenerative changes and degenerative joint 
disease of the left hip.  The examiner noted that because there 
was only one entry regarding the back pain during service and no 
entries regarding hip pain, there was not enough information in 
the military record to make an opinion as to the relationship 
between the Veteran's current problems and military service.  
Therefore he could not render an opinion as to the relationship 
to military service without resorting to mere speculation.  

Also of record is a January 2007 medical opinion from a private 
physician who had been actively treating the Veteran for low back 
and left hip pain since March 2004.  Essentially, the physician 
concluded that the Veteran's multilevel lumbar disc disease and 
severe end-stage degenerative joint disease of the left hip were 
consistent with trauma that had taken place more than 20 years 
prior.  However he could not say, with a certain degree of 
medical probability, that the Veteran's current condition was the 
direct result of an injury he sustained in the military, many 
years prior.  He noted that radiographs taken at the time of the 
injury, if they existed, would better answer the question.  

In April 2008, the Veteran was referred for further VA 
examination.  The examiner reviewed the claims file in its 
entirety, took a detailed history of symptoms, and reviewed the 
Veteran's medical history, as well as reports of in-service back 
injury during a game of tug-o-war.  Following the examination, 
the examiner essentially concluded that there was no evidence of 
a chronic back condition according to military medical records 
and that medically speaking it was highly unlikely that the 
severe back degenerative disease was due to back strain from a 
tug-o-war game.  Therefore it is less likely as not that the 
Veteran's thoracolumbar spine degenerative disease is the result 
of military service.  Likewise, the Veteran's severe left hip 
condition would not be medically explained by injuries in a tug-
of-war game and thus it is less likely as not the result of 
military service.  Furthermore there is no good scientific 
evidence that a back condition would cause severe degeneration in 
a hip.  

In May 2008, the Veteran submitted an opinion from a second 
private physician noting the Veteran's report history of in-
service back injury.  The Veteran described how multiple men were 
pulling on his waist during game of tug-o-war and that afterwards 
he developed low back pain that had never really resolved.  He 
then reported that because his low back pain alters his gait he 
now has severe left hip pain.  The physician concluded that while 
it was possible that the Veteran's in-service injury led to his 
current severe back and hip pain, she was not able to say 
definitively say that this was the case.  

Also of record are letters from the Veteran's current treating 
physician dated in January 2009 and May 2010 noting personal 
treatment of the Veteran since 2006.  The Veteran's detailed 
history of his in-service injury was essentially unchanged.  
However, this physician was able to review the January 1960 
service record, which showed the Veteran was treated for back 
pain at that time.  However, she noted that because there was no 
description of mechanism of the injury, location of radiation, 
examination, or diagnosis, it was difficult to gain any 
diagnostic information from it.  She also noted that the 
Veteran's end-stage left hip degenerative joint disease and 
multilevel lumbar disc disease were consistent with trauma to the 
pelvis that more than likely occurred more than 20 years ago and 
that it was possible that the Veteran's injury occurred during 
his years in the service.  However without radiographs from the 
injury, a description of the injury or evaluation of his 
condition at that time, it could not be determined, to a certain 
degree of medical probability, that this injury did occur during 
his years in the service.  

In a statement submitted during his Board hearing in April 2010, 
the Veteran identified at least 20 private providers and 
facilities as sources of relevant medical treatment since 1961, 
however he testified that those records were unavailable.  

In this case, the Board is unable to attribute the post-service 
development of the Veteran's thoracolumbar spine and left hip 
disabilities to service.  He contends that he injured his back 
and left hip during a tug-o-war during service in the 1960s, and 
that he continues to suffer from back and left hip disorders 
since that time.  While there is no reason to doubt the Veteran's 
assertions of injury during service, or, indeed, that he 
sustained injuries as a result of the tug-o-war, it can only be 
concluded that such injuries were acute and transitory, given 
that the STRs note no complaints of any of the symptoms that the 
Veteran now reports or any description of the type of injuries 
that he now details.  

Moreover, the absence of evidence of chronic back and left hip 
disabilities in service or of persistent symptoms of such 
disorders between separation from service and the first evidence 
of a disability many years later constitutes negative evidence 
tending to disprove the assertion that the Veteran was disabled 
from any disease or injury during service.  The fact that a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that condition 
or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  Here, 
there are no objective post-service clinical findings or a 
competent medical opinion to indicate that the Veteran has had 
continuing disabling symptomatology as a result of the back pain 
in service.  

The Court of Appeals for Veterans Claims (Court) has established 
that symptoms, not treatment, are the essence of continuity of 
symptomatology, and the Veteran contends that he has suffered 
from residuals of a back and left hip injuries since service.  
However, in analyzing a claim, the lack of evidence of treatment 
may bear on the probative value of the evidence of continuity.  
Savage supra.  As detailed above the Veteran was not formally 
diagnosed with lumbar disc disease and left hip degenerative 
joint disease until almost 40 years after his separation from 
service.  Although he has reported receiving treatment following 
service discharge, those records are unavailable.  Thus, there is 
no showing of any objective clinical evidence of continuity of 
pertinent symptoms since service which would suggest a link to 
service.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
[there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent].  

To that end, the Board has also given careful consideration to 
the opinions of the private physicians as to the nature and 
etiology of the Veteran's back disorder.  We are cognizant that 
these physicians have been treating the Veteran for back pain and 
left hip pain since 2004 and thus should be well aware of his 
condition and the medical treatment for it.  However these 
opinions are of little, if any, probative value because they do 
not reflect knowledge of the Veteran's entire history since 1961.  
None of the physicians discussed, or even acknowledged, other 
factors present in this case for the development of low back and 
left hip pain.  They made no reference to the Veteran's post-
service work history in construction and roofing, or explained 
how they might have affected his back and left hip disabilities.  

Although the most recent opinion in 2009 was clearly based on 
consideration of the January 1960 service record and the 
Veteran's list of treatment providers since service discharge, 
even then she was unable to answer, with any degree of medical 
certainty, whether the Veteran's current back and left hip 
disorders had their inception in service.  The opining physician 
does little more than indicate the possibility that the Veteran's 
back and left hip disorders are related to service.  A medical 
opinion based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of medical 
certainty for an assessment.  See Morris v. West, 13 Vet. App. 
94, 97 (1999) (diagnosis that appellant was "possibly" 
suffering from a disability was deemed speculative); Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (physician's opinion that 
service experience "could have" precipitated disability found 
too speculative); see also Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that veteran "may" have had 
pertinent symptoms also implied "may or may not" and was deemed 
speculative).  Such speculation is not legally sufficient to 
establish service connection.  See Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  See also 38 C.F.R. § 3.102 (reasonable doubt does not 
include resort to speculation or remote possibility). 

After weighing all the evidence, the Board finds great probative 
value in the 2008 VA examiner's conclusions, and, in light of the 
other evidence of record, the opinion is sufficient to satisfy 
the statutory requirements of producing an adequate statement of 
reasons and bases where the expert has fairly considered material 
evidence which appears to support the veteran's position.  Wray 
v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The private medical 
opinions, while not discounted entirely, are entitled to less 
weight in the face of the remaining evidentiary record.  

To the extent that the Veteran's left hip disability has been 
attributed to his back disability, because the Board has 
determined that service connection for thoracolumbar strain with 
degenerative changes is not warranted, there is no predicate 
disability upon which secondary service connection may be 
granted.  38 C.F.R. § 3.310; Allen supra.  Consequently, there is 
no legal basis to grant service connection for this disorder on 
this basis.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that where the law, and not the evidence, is dispositive 
of a claim, such claim should be denied because of the absence of 
legal merit or the lack of entitlement under the law).  


Conclusion

In reaching the above conclusions, the Board has not overlooked 
the Veteran's personal hearing testimony, his statements to 
healthcare providers, or the supportive statements of family 
members, as well as his own contentions regarding his back and 
left hip disorders.  

As to his assertions that he developed lumbar disc disease and 
left hip degenerative joint disease as a result of service, the 
Board notes that he can attest to factual matters of which he had 
first-hand knowledge, e.g., symptoms of acute injury, back pain.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Additionally, as noted above, the STRs show treatment for back 
pain.  However, as laypersons, lacking in medical training and 
expertise, neither the Veteran nor his family can provide a 
competent opinion on a matter as complex as to the etiology of 
his back and left hip disabilities and their etiological 
relationship to service.  Their contentions are not statements 
merely about symptomatology, an observable medical condition, or 
a contemporaneous medical diagnosis, but rather clearly fall 
within the realm of requiring medical expertise, which they 
simply do not have.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence of 
observable symptomatology that is not medical in nature).  

Moreover, the competent medical opinion in the record 
conclusively found that there was no medical basis for holding 
that the Veteran's claimed disabilities were etiologically or 
causally associated to service.  Therefore, the Veteran's 
opinion, to the extent it is to be accorded some probative value, 
is far outweighed by the STRs, which show that any pertinent back 
complaints or injuries he may have experienced during service 
were not considered chronic, as the separation examination was 
normal; the post-service medical reports, which are silent for 
any complaints or treatment for many years after the Veteran's 
separation from service; and the findings of the 2008 VA 
examiner.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

For the reasons stated above, the preponderance of the evidence 
is against both claims, and there is no reasonable doubt to be 
resolved.  38 U.S.C.A. § 5107(b).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In a November 2004 letter, the RO informed the Veteran of its 
duty to assist him in substantiating his claims under the VCAA, 
and the effect of this duty upon his claims.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  Relevant in-service 
and post-service treatment reports are of record and the Veteran 
was afforded VA examinations in 2005 and 2008.  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr 
supra.  The Board finds that the 2008 VA examination is more than 
adequate, as it reflects a full review of all medical evidence of 
record, is supported by sufficient detail, and refers to specific 
documents and medical history as well as the Veteran's service 
history to support the conclusions reached.  It is therefore the 
Board's conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

The Board is also aware of the considerations of the Court in 
Dingess supra, regarding the need for notification that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection or increased ratings are 
awarded.  However, in this case since the claims in question are 
being denied, such matters are moot.

VA has satisfied its duty to assist the Veteran in apprising him 
as to the evidence needed, and in obtaining evidence pertinent to 
his claims under the VCAA.  No useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The Court 
has held that such remands are to be avoided.  See Sabonis v. 
Brown, supra.  


ORDER

Service connection for thoracolumbar strain with degenerative 
changes is denied.

Service connection for degenerative joint disease of the left 
hip, including as secondary to service-connected thoracolumbar 
strain with degenerative changes is denied.



____________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


